Title: To Thomas Jefferson from Wilt, Delmestre & Cie., 15 June 1787
From: Wilt, Delmestre & Company
To: Jefferson, Thomas



Monsieur
L’orient le 15. Juin 1787.

Un de nos Amis ayant bien voulu nous partager une Balle de Caffé Moka, nous lui en avons pris 50 ℔ pour vous, d’a pres les ordres qu’il vous a plu nous donner pendant votre Sejour ici, et les avons chargé ce jour à la Messagerie à votre addresse; nous souhaitons que vous le trouviez aussi bon que vous pouvez le desirer. Comme la Balle entamée restera peutetre long tems en cet état entre les mains de notre ami, si vous en voulez davantage nous vous en expedierons ce qu’il vous en fera plaisir, cet ami en ayant une partie de 80 Balles.
Vous en avez cy joint la facture montant à £138.₶ 19s. que nous prendrons la liberté de tirer Sur vous à l’occasion, si vous voulez bien le permetre.
Nous avons l’honneur d’etre avec une respectueuse Consideration Monsieur Vos tres humbles serviteurs,

Wilt Delmestre & Cie.

